


[yelp3063378-ex101x1x1.jpg]


February 16, 2017

Michael Stoppelman
c/o Yelp Inc.
140 New Montgomery Street
San Francisco, CA 94105

Re:     Terms of Transition

Dear Michael:

As we discussed, this letter agreement (the “Agreement”) between you and Yelp
Inc. (“Yelp” or the “Company”) sets forth the terms of your mutually agreed-upon
transition from Yelp.

1.     Transition Period. Your regular employment as the Company’s Senior Vice
President, Engineering will continue through March 2, 2017 (the “Regular End
Date”). After that date, you agree to make yourself available, as requested by
Yelp from time to time, in an advisory capacity (the “Transition Period”). You
will remain a full-time employee during the Transition Period, which will end on
the earlier of (a) the date you begin providing services (whether as employee,
consultant or otherwise) to another business or entity or (b) December 10, 2017.
The actual last day of your employment with Yelp is your “Separation Date,” and
is intended to be the date when your Transition Period ends, but may be an
earlier date if your employment is terminated pursuant to paragraph 5 below. You
agree to notify the Company promptly of your agreement to provide services to
another business or entity.   2. Compensation. You will continue to be paid your
current base salary ($325,000 annualized) through the Regular End Date. During
the Transition Period, you will be paid on an hourly basis at a rate equivalent
to your current annualized base salary for hours actually worked. However, you
agree that, after the Regular End Date, you will cease accruing paid time off
(“PTO”) and earning any additional benefits except as may be expressly set forth
in this Agreement or as required by law. Yelp will pay you any PTO that you
accrue through the Regular End Date, and any compensation that you earn through
the Separation Date, subject to Yelp’s standard payroll practices.   3. Equity
Awards. After the Separation Date, the terms of the awards you have been granted
under the Company’s equity plans, including your right to exercise vested stock
options, will continue to be governed by the terms of your operative agreements
with Yelp and the applicable equity plans.   4. Benefits. Your group health
insurance coverage will remain in effect until the last day of the month in
which the Separation Date occurs.   5. Termination. The Transition Period (and
your employment) may be terminated at any time if (a) you resign for any reason
or (b) Yelp terminates your employment due to your (i) material breach of Yelp
policy or procedure or other misconduct, (ii) material breach of any written
agreement with Yelp, including, but not limited to, this Agreement, or (iii)
failure to perform your job duties as assigned to you in a timely and
satisfactory manner during the Transition Period (an “Early Termination”). In
the event of an Early Termination, you will receive no further compensation or
benefits from Yelp other than as expressly provided herein or as required by
applicable law. Nothing in this Agreement is intended to affect the at-will
status of your employment with Yelp.   6. Subsidiary and Affiliate Positions.
Your signature below constitutes your resignation as an officer and director of
all subsidiaries and affiliates of Yelp that you hold as a result of your
service as an officer of Yelp. Such resignation will be effective as of the
Regular End Date, and you agree that you will take any and all actions necessary
to ensure an orderly transition of such positions.

Yelp Inc. • 140 New Montgomery Street, San Francisco, California 94105 •
Telephone: 415.908.3801 • Fax: 415.908.3833

--------------------------------------------------------------------------------




[yelp3063378-ex101x1x1.jpg]

7.     Proprietary Information Obligations. You acknowledge and reaffirm your
obligation to comply with the Confidentiality and Inventions Assignment
Agreement you signed as a condition of your employment with Yelp.   8.
Non-Disparagement. You agree that you will not (a) disrupt, or take any action
that could reasonably be expected to disrupt, any aspect of Yelp’s business or
operations, or (b) disparage, criticize, or otherwise take actions that could
reasonably be expected to harm the reputation of, or lead to unwanted or
unfavorable publicity for, Yelp, its subsidiaries and affiliates, or any of
their respective current or former officers, directors, management, clients,
users, products or services, except for truthful statements that are expressly
required by law.   9. Executive Severance Benefit Plan. You agree that the
benefits set forth in this Agreement replace in their entirety any benefits you
may now or in the future be entitled to under the Company’s Executive Severance
Benefits Plan established effective January 6, 2012 (the “Severance Plan”), and
you waive all rights thereunder.   10. Release of Claims.   a.     General
Release. You hereby generally and completely release Yelp and its predecessors,
successors, affiliates, parent and subsidiary entities, as well as each of their
current and former directors, officers, employees, shareholders, partners,
agents, attorneys, insurers, affiliates and assigns (collectively, the “Released
Parties”) of and from any and all claims, liabilities and obligations, both
known and unknown, that arise out of or are in any way related to events, acts,
conduct or omissions that occurred prior to or on the date that you sign this
Agreement (collectively, the “Released Claims”).   b. Scope of Release. The
Released Claims include, but are not limited to: (i) all claims arising out of
or in any way related to your employment with Yelp, or the termination of that
employment; (ii) all claims related to your compensation and benefits from Yelp,
including salary, bonuses, commissions, vacation pay, expense reimbursements,
severance pay, fringe benefits, stock, stock options, restricted stock units or
any other ownership interests in Yelp; (iii) all claims for breach of contract,
wrongful termination and breach of the implied covenant of good faith and fair
dealing; (iv) all tort claims, including, without limitation, claims for fraud,
defamation, emotional distress and discharge in violation of public policy; and
(v) all federal, state and local statutory claims, including, without
limitation, claims for discrimination, harassment, retaliation, privacy,
attorneys’ fees, or other claims arising under the federal Civil Rights Act of
1964, the federal Americans with Disabilities Act of 1990, the federal Age
Discrimination in Employment Act of 1967 (the “ADEA”), the federal National
Labor Relations Act of 1935, the federal Family and Medical Leave Act, the
federal Fair Credit Reporting Act, the federal Employee Retirement Income
Security Act, the California Investigative Consumer Reporting Agencies Act, the
California Labor Code, the California Civil Code, the California Business and
Professions Code, the California Fair Employment and Housing Act, the California
Family Rights Act, the Wage Orders of the California Industrial Welfare
Commission, in each case as amended, and, in each case, similar laws in other
jurisdictions. If, notwithstanding the above, you are awarded any money or other
relief under such a claim, you hereby assign the money or other relief to Yelp.
  c. Excluded Claims. Notwithstanding the foregoing, the following are not
included in the Released Claims (collectively, the “Excluded Claims”): (i) any
rights or claims for indemnification you may have pursuant to any written
indemnification agreement with Yelp to which you are a party, the certificate of
incorporation and bylaws of Yelp, or under applicable law; (ii) any rights that
are not waivable as a matter of law; and (iii) any rights you have under this
Agreement. In addition, nothing in this Agreement prevents you from filing,
cooperating with or participating in any proceeding before the Equal Employment
Opportunity Commission, the Department of Labor or the California Department of
Fair Employment and Housing, except that you hereby waive your right to any
monetary benefits in connection with any such claim, charge or proceeding with
regard to any claim released herein.

Yelp Inc. • 140 New Montgomery Street, San Francisco, California 94105 •
Telephone: 415.908.3801 • Fax: 415.908.3833

--------------------------------------------------------------------------------




[yelp3063378-ex101x1x1.jpg]

11.    Section 1542 Waiver. In giving the releases herein, which include claims
that may be unknown to you at present, you acknowledge that you have read and
understand Section 1542 of the California Civil Code, which reads as follows:  
“A general release does not extend to claims which the creditor does not know or
suspect to exist in his or her favor at the time of executing the release, which
if known by him or her must have materially affected his or her settlement with
the debtor.”

 


You hereby expressly waive and relinquish all rights and benefits under that
section and any law of any other jurisdiction of similar effect with respect to
your release of claims herein, including, but not limited to, your release of
unknown claims.    12.    Return of Yelp Property and Information. You agree to
search diligently to locate all Yelp documents, materials, information,
communications and other Yelp property that you control or have had in your
possession at any time, including, without limitation, (a) all Yelp confidential
and proprietary information and (b) any materials or information on your
personal computer, server and e-mail system (collectively, “Yelp Property”). You
agree to return all Yelp Property and copies thereof no later than the
Separation Date, or destroy them if Yelp requests; provided, however, that Yelp
agrees to provide you with continued access to and limited use of your Yelp
e-mail account (not to conduct Yelp business without prior approval by Yelp)
until the Separation Date.   13. Representations. You hereby represent that (a)
you have been paid all compensation owed and for all hours worked, and, as to
any further alleged wages, you agree that there is a good-faith dispute as to
whether such wages are due, and based on this good-faith dispute, you release
and waive any and all further claims regarding unpaid wages and any
corresponding penalties, interest or attorneys’ fees, in exchange for the
benefits provided by this Agreement; (b) you have received all the leave and
leave benefits and protections for which you are eligible, pursuant to the
Family and Medical Leave Act, the California Family Rights Act or otherwise; and
(c) have not suffered any on-the-job injury for which you have not already filed
a workers’ compensation claim.   14. Dispute Resolution. Any dispute, claim or
controversy of whatever nature arising out of or relating to this Agreement
(including any other agreement(s) contemplated hereunder), including, without
limitation, any action or claim based on tort, contract or statute, or
concerning the interpretation, performance or execution of this Agreement, will
be resolved by confidential, final and binding arbitration administered by
Judicial Arbitration and Mediation Services, Inc. (“JAMS”), in San Francisco,
California, before a single arbitrator, in accordance with JAMS’ then-applicable
arbitration rules. You acknowledge that by agreeing to this arbitration
procedure, you and Yelp waive the right to resolve any such dispute, claim or
demand through a trial by jury or judge or by administrative proceeding. You
will have the right to be represented by legal counsel at any arbitration
proceeding. The arbitrator will: (a) have the authority to compel adequate
discovery for the resolution of the dispute and to award such relief as would
otherwise be available under applicable law in a court proceeding; and (b) issue
a written statement signed by the arbitrator regarding the disposition of each
claim and the relief, if any, awarded as to each claim, the reasons for the
award and the arbitrator’s essential findings and conclusions on which the award
is based. Yelp will bear all JAMS fees for the arbitration. Nothing in this
Agreement will prevent any of the parties from obtaining injunctive relief in
court if necessary to prevent irreparable harm pending the conclusion of any
arbitration. Any awards or orders in such arbitrations may be entered and
enforced as judgments in any court of competent jurisdiction.

Yelp Inc. • 140 New Montgomery Street, San Francisco, California 94105 •
Telephone: 415.908.3801 • Fax: 415.908.3833

--------------------------------------------------------------------------------




[yelp3063378-ex101x1x1.jpg]

15.    Miscellaneous. This Agreement constitutes the complete, final and
exclusive embodiment of the entire agreement between you and Yelp with regard to
its subject matter. It is entered into without reliance on any promise or
representation, written or oral, other than those expressly contained herein,
and it supersedes any other such promises, warranties or representations
(including your employment offer letter and the Severance Plan). This Agreement
may not be modified or amended except in a writing signed by both you and a duly
authorized officer of Yelp. This Agreement will bind the heirs, personal
representatives, successors and assigns of both you and Yelp, and inure to the
benefit of both you and Yelp, their heirs, successors and assigns. If any
provision of this Agreement is determined to be invalid or unenforceable, in
whole or in part, this determination will not affect any other provision of this
Agreement and the provision in question will be modified so as to be rendered
enforceable to the fullest extent permitted by law. This Agreement will be
deemed to have been entered into and will be construed and enforced in
accordance with the laws of the State of Delaware, without regard to conflict of
laws principles. Any ambiguity in this Agreement will not be construed against
either party as the drafter. Any waiver of a breach of this Agreement must be in
writing to be effective and will not be deemed to be a waiver of any successive
or other breach. This Agreement may be executed in counterparts, and facsimile
and electronic image signatures will be equivalent to original signatures.

If these terms are acceptable to you, please sign and date in the space
indicated below and return the signed copy to me within seven (7) calendar days.

Sincerely,

/s/ Charles Baker

Charles Baker for Yelp Inc.

I have read, understood and hereby agree to the terms as set forth above, and
further acknowledge that no other commitments were made to me in connection with
my transition from the Company except as specifically set forth in this
Agreement.

/s/ Michael Stoppelman       February 17, 2017      Michael Stoppelman Date


Yelp Inc. • 140 New Montgomery Street, San Francisco, California 94105 •
Telephone: 415.908.3801 • Fax: 415.908.3833

--------------------------------------------------------------------------------